Citation Nr: 1044204	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-07 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for psychiatric disability, to include 
posttraumatic stress disorder (PTSD), as a result of treatment 
received at Grady Memorial Hospital in February 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from May 1997 to September 
1998.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2006 rating decision in which the RO denied the Veteran's 
claim for compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for PTSD as a result of treatment received at 
Grady Memorial Hospital in February 2005.  In August 2006, the 
Veteran filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in December 2006, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 2007.

The Board notes that the RO adjudicated the matter on appeal 
solely as a claim for compensation for PTSD.  However, as 
reflected on the title page, consistent with recent case law, the 
Board considers the appeal as encompassing not just PTSD, but 
other diagnosed psychiatric disorders reflected in the record-to 
include bipolar disorder and depression.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Thus, consistent with Clemons, 
and the current record, the Board has recharacterized the claim 
on appeal as reflected on the title page.  Because the Veteran's 
claim must be denied as a matter of law (as explained in more 
detail below), the Veteran is not prejudiced by the Board's 
action in this regard.


FINDINGS OF FACT

1.  In February 2005, the Veteran, who was then three to four 
months pregnant, presented to the VA Medical Center (VAMC) in 
Atlanta, Georgia for treatment of a respiratory disorder.

2.  Because the Atlanta VAMC was not equipped to treat the 
Veteran, due to the fact that she was pregnant, she was 
transferred to the Women's Urgent Care Center at Grady Memorial 
Hospital.

3.  During the course of her treatment at Grady Memorial 
Hospital, the Veteran received approximately twenty to thirty 
minutes of Pitocin.  She subsequently experienced lower abdominal 
pain and vaginal bleeding, and an ultrasound revealed that the 
fetus was located in the lower uterine segment/cervix.  Her 
vaginal examination revealed bulging bag in the vault and she was 
diagnosed to have had an inevitable abortion.  She underwent 
dilatation and curettage for retained placenta following delivery 
of a non-viable fetus.

4.  The Veteran maintains that she suffers from PTSD as a result 
of the events that transpired at Grady Memorial Hospital; she has 
also been diagnosed with depression and bipolar disorder.

5.  The treatment provided at Grady Memorial Hospital in February 
2005 was not furnished by a VA employee or in a Department 
facility.


CONCLUSION OF LAW

The claim for compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for psychiatric disability, to include 
PTSD, as a result of treatment received at Grady Memorial 
Hospital in February 2005, is without legal merit.  38 U.S.C.A. 
§§ 1151, 1701 (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

In connection with the claim on appeal, the Veteran and her 
representative have been notified of the reasons for the denial 
of the claim, and have been afforded the opportunity to present 
evidence and argument with respect to the claim.  The Board finds 
that these actions are sufficient to satisfy any duties to notify 
and assist owed the Veteran.  As will be explained below, the 
claim is being denied as a matter of law.  As such, the duties to 
notify and assist imposed by the VCAA are not applicable.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also 
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the 
provisions of the VCAA have no effect on an appeal where the law, 
and not the underlying facts or development of the facts are 
dispositive in a matter).

II.  Analysis

Compensation under 38 U.S.C.A. § 1151 is awarded for a veteran's 
qualifying additional disability in the same manner as if such 
additional disability was service connected.  A qualifying 
disability is one which is not the result of a veteran's willful 
misconduct, and which was caused by hospital care, medical or 
surgical treatment, or examination furnished her under any law 
administered by VA, by a VA employee or in a VA facility as 
defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of 
the disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151(a).

Under 38 U.S.C.A. § 1701(3)(A), a VA facility is defined as a 
"facility over which the Secretary has direct jurisdiction."  
Specifically excluded from that definition are hospital care or 
medical services furnished under a contract made under 
38 U.S.C.A. § 1703.  38 C.F.R. § 3.361(f)(1).

The basic facts in this case are not in dispute.  In February 
2005, the Veteran, who was then three to four months pregnant, 
presented to the Atlanta VAMC for treatment of a respiratory 
disorder.  Because the VAMC was not equipped to treat the 
Veteran, due to the fact that she was pregnant, she was 
transferred to the Women's Urgent Care Center at Grady Memorial 
Hospital.

During the course of her treatment at Grady Memorial Hospital, 
the Veteran received approximately twenty to thirty minutes of 
Pitocin.  She subsequently experienced lower abdominal pain and 
vaginal bleeding, and an ultrasound revealed that the fetus was 
located in the lower uterine segment/cervix.  Her vaginal 
examination revealed bulging bag in the vault and she was 
diagnosed to have had an inevitable abortion.  She underwent 
dilatation and curettage for retained placenta following delivery 
of a non-viable fetus.

The Veteran maintains that she suffers from PTSD as a result of 
the events that transpired at Grady Memorial Hospital.  She has 
also been diagnosed with depression and bipolar disorder.  Her 
theory of entitlement is VA should be responsible for disability 
arising out of her treatment at Grady Memorial Hospital because 
she was under medical care at that facility at VA's expense at 
the time of the events in question.

The Board is sympathetic to the Veteran's situation.  However, as 
indicated above, the legal authority governing compensation under 
38 U.S.C.A. § 1151 is clear and specific; the treatment in 
question must have been furnished by a VA employee or in a 
facility over which the Secretary has direct jurisdiction.  The 
fact that the hospital care or medical services were furnished 
under a contract made under 38 U.S.C.A. § 1703 is insufficient.  
The Board is bound by the statute and implementing regulations, 
as written.  

Thus, there is no legal basis for the payment of compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for 
psychiatric disability, to include PTSD, as a result of treatment 
received at Grady Memorial Hospital in February 2005.  Under 
these circumstances, the Board has no alternative but to deny the 
claim as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The claim for compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for psychiatric disability, to include 
PTSD, as a result of treatment received at Grady Memorial 
Hospital in February 2005, is denied.



____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


